Exhibit 10.2

CONSENT OF STOCKHOLDERS

OF

MEDBOX, INC.

TO TAKE ACTION WITHOUT A MEETING

August 21, 2015

The undersigned, being stockholders holding a majority of the total voting power
and a majority of the voting power of the Series A Convertible Preferred Stock
of Medbox, Inc., a Nevada corporation (the “Corporation”), do hereby adopt and
consent to the adoption of the following preambles and resolutions, pursuant to
Section 78.320 of Nevada Revised Statutes:

WHEREAS, the Board of Directors has deemed it advisable and in the best interest
of the Corporation to amend its Articles of Incorporation as provided below;

NOW, THEREFORE, BE IT RESOLVED: Sections IV and V of ARTICLE SIX(TH) of the
Articles of Incorporation shall be amended in their entirety to read as set
forth on Exhibit A hereto; and

RESOLVED FURTHER: The directors and officers of the Corporation are authorized
to execute all documents and take all actions necessary to amend the Articles of
Incorporation as set forth above.

This consent may be executed in multiple counterparts, all of which taken
together, shall constitute one and the same instrument. A facsimile or
electronically executed counterpart of this consent shall be effective to bind
the parties executing the same to the terms of this consent.

(Remainder of this page intentionally left blank)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this consent as of the date
first above written.

 

PVM INTERNATIONAL, INC. By:

/s/ P. Vincent Mehdizadeh

P. Vincent Mehdizadeh, President VINCENT CHASE, INC. By:

/s/ P. Vincent Mehdizadeh

P. Vincent Mehdizadeh, President

/s/ P. Vincent Mehdizadeh

P. Vincent Mehdizadeh



--------------------------------------------------------------------------------

EXHIBIT A

IV. Voting Rights. Except as otherwise required by law, the holders of Series A
Preferred Stock (voting on an as converted basis) and the holders of Common
Stock shall be entitled to notice of any stockholders’ meeting and to vote as a
single class upon any matter submitted to the stockholders for a vote.

V. Covenants.

A. In addition to any other rights provided by law, the Corporation shall not,
without first obtaining the affirmative vote or written consent of the holders
of a majority of the outstanding shares of Series A Preferred Stock, do any of
the following;

1. take any action which would adversely alter or change the rights,
preferences, privileges or restrictions of the Series A Preferred Stock or
increase the number of shares of such Series A Preferred Stock authorized
hereby;

2. make any changes to the terms of the Series A Preferred Stock;

3. create any new class of shares having preferences over or being on a parity
with the Series A Preferred Stock as to dividends or assets, unless the purpose
of creation of such class is, and the proceeds to be derived from the sale and
issuance thereof are to be used for, the retirement of all Series A Preferred
Stock then outstanding; or

4. make any payment of dividends or other distributions or any redemption or
repurchase of option or warrants to purchase stock of the Corporation, except
for repurchases of options or stock issued under an equity incentive plan
approved by the Board.